ORDER

PER CURIAM.
AND NOW, this 10th day of February, 2012, this matter is REMANDED to the Court of Common Pleas of Philadelphia County for the trial court to determine, within 90 days of this order, whether Petitioner was abandoned by counsel following the Superior Court’s decision. See Pa. R.Crim.P. 904(F)(2). In the event the trial court determines that Petitioner was abandoned, counsel of record is directed to file a Petition for Allowance of Appeal Nunc Pro Tunc within 30 days of the trial court’s order authorizing such relief. Jurisdiction is relinquished.